874 So.2d 648 (2004)
Royce M. REED, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-526.
District Court of Appeal of Florida, Third District.
April 21, 2004.
Rehearing Denied June 4, 2004.
Royce M. Reed, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GERSTEN, GODERICH, and FLETCHER, JJ.
PER CURIAM.
Royce Reed appeals the denial of his motion for post-conviction DNA testing pursuant to section 925.11(1)(a), Florida Statutes (2002), and Florida Rule of Criminal Procedure 3.853. We affirm the trial court's denial because "[a] defendant who enters a plea of guilty or nolo contendere may not seek postconviction DNA testing based on the language of the statute." Smith v. State, 854 So.2d 684, 685 (Fla. 2d DCA 2003)(citing Stewart v. State, 840 So.2d 438 (Fla. 5th DCA 2003)).
Affirmed.